Opinion issued April 1, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00863-CV
                            ———————————
IN RE ADVANTAGE CARS.COM D/B/A STERLING MCCALL HYNDAI,
                        Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Advantage Cars.com d/b/a Sterling McCall Hyundai ( “Advantage”),

has filed a petition for writ of mandamus requesting that our Court compel the

Honorable Ursula Hall, presiding judge of the 165th District Court of Harris County,

to rule on Advantage’s Motion for Leave to Designate Responsible Third Party,

Advantage’s No-Evidence Motion for Partial Summary Judgment, and Advantage’s
Traditional Motion for Summary Judgment.1 On the same day the petition was filed,

Judge Hall issued an order granting Advantage’s motion for leave to designate

responsible third parties, an order denying Advantage’s traditional motion for

summary judgment, and an order denying Advantage’s no-evidence motion for

summary judgment.

      Because Judge Hall has ruled on Advantage’s motions, the petition for writ of

mandamus is dismissed as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Farris.




1
      The underlying case is Larry Turner v. Angel T. Soto d/b/a Adventure Dealership
      Services and Advantage Cars.com d/b/a Sterling McCall Hyundai, cause number
      2017-39196, pending in the 165th District Court of Harris County, Texas, the
      Honorable Ursula A. Hall presiding.
                                         2